DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to because of the following informalities:
The lead lines for reference characters 56 and 59 do not contact the corresponding structures in Fig. 1.
The lead line for reference character 4 does not contact the corresponding structure in Fig. 3.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the axial width of toothed disk 17 in Fig. 3 and the axial width of toothed disk 16 in Fig. 5.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) in Figs. 3-6 not mentioned in the description: 15, 20, 21 and 22.
Each distinct part, including modified parts (note MPEP 608.01(g) and 608.02(e)), should be labeled with a distinct reference character to be in compliance with 37 CFR 1.84(p)(4).  Note the structures represented by reference characters 1, 3, 4, 5, 6, 7, 8, 9, 16, 32, 34, 34a, 34b, 35, 35a and 35b in the embodiment shown in Fig. 6 are distinct from the structures represented by these same structures in the embodiment shown in Figs. 3-5.



Specification
2.	The disclosure is objected to because the phrase “or half the outer radius 14 of the axial toothings 8 respectively 9” at the end of the third paragraph on page 14 of the specification is unclear and should be corrected.
Appropriate correction is required.




Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, there is insufficient antecedent basis for “the radial leg”.
Regarding claim 12, there is insufficient antecedent basis for “the radial leg”.
Regarding claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Spahr et al. (US 2014/0060992 A1; hereinafter “Spahr”) in view of Langer et al. (US 2017/0097112 A1; hereinafter “Langer”).
	Spahr discloses a hub 1 for at least partially muscle-powered vehicles and in particular two-wheeled vehicles (paragraph [0046]) having a hub axle 2 and a hub shell 3 and a rotor 4 and a freewheel 5 comprising: a pair of interacting freewheel components namely, a hub-side freewheel component 6 and a rotor-side freewheel component 7; wherein the freewheel components each comprise axial engagement components 8, 9 for intermeshing with one another and are biased in the engagement position through at least one biasing device 12, 22; wherein the hub-side freewheel component is axially displaceably received in a threaded ring 34 and non-rotatably coupled with the hub shell (Figs. 2-4; paragraph [0050]) and wherein the rotor-side 8, 9 each and wherein at least one of the two freewheel components is configured as a toothed disk 20, 21; wherein a cross-section of the freewheel component is configured U- or L-shaped and wherein the radial leg is provided with the engagement components (Fig. 2; paragraph [0056]), wherein the freewheel component has a non-round outer contour 43 (Figs. 4 and 5) and is received in a corresponding non-round inner contour of the threaded ring or of the rotor to be non-rotatable and axially displaceable (Figs. 2-4; paragraph [0050]), wherein the biasing device 12 is at least partially disposed in the interior of the freewheel component (Fig. 2 shows components 14, 15 and 20 of biasing device 12 at least partially disposed in the interior of the freewheel component 6), wherein the biasing device presses against the radial leg of the freewheel component in the axial direction (Fig. 2; paragraphs [0009] and [0068-0069]), wherein the engagement components of the rotor-side freewheel component is configured as an end toothing 9 at the rotor (Figs. 2 and 4), and wherein at least one freewheel component (note the embodiment in which the toothed disk is formed integrally with the carrier unit as described in paragraphs [0019] and [0023]) and the threaded ring (note paragraph [0050]) consists of steel and the hub shell (note paragraph [0050]) consists at least in part of at least one lightweight material such as light metal or a fibrous composite material.  
	Although Spahr discloses its threaded ring being provided with an outer thread and is screwed to an inner thread of the hub shell when, Spahr fails to disclose its threaded connection 
	Langer, however, teaches a threaded connection comprising multiple outer threads 168 that screw into multiple inner threads 196, wherein two or more separate thread grooves are aligned in parallel (Fig. 3), and includes a thread groove gradient of at least 3.0 mm or more (paragraph [0091]).
	It would have been obvious to one having ordinary skill in the art to have modified the hub of Spahr by forming its threaded connection with a threaded connection that comprises multiple outer and inner threads with two or more separate thread grooves being aligned in parallel, and a thread groove gradient of at least 3.0 mm or more, such as taught by Langer, to provide predictable results for facilitating assembly by reducing the number of revolutions of the threaded ring needed to install the threaded ring within the hub shell.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, Tho (US 2012/0285785 A1) teaches a hub that includes freewheel component 50 that is received within a threaded ring 30 which is screwed to a thread of a hub shell 10 as shown in Figs. 2-7.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kip T Kotter/Primary Examiner, Art Unit 3617